Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 27, 2021

The Court of Appeals hereby passes the following order:

A21A1327. MALOY BROOKS v. THE STATE.

      In 2015, Maloy Brooks was convicted of two counts of entering an automobile
and one count of theft by taking, and he was sentenced to five years to serve on each
count, to run consecutively. Brooks later filed a motion to void and vacate a null
sentence. On December 9, 2020, the trial court entered an order denying the motion,
and on February 3, 2021, Brooks filed a notice of appeal to this Court. We lack
jurisdiction.
      Pretermitting whether Brooks had a right of direct appeal here, his notice of
appeal was not timely filed. A notice of appeal must be filed within 30 days of the
entry of an appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Brooks filed
his notice of appeal 56 days after entry of the trial court’s order. Thus, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/27/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.